 400DECISIONS OF NATIONAL LABOR RELATIONS BOARDFrito-Lay,Inc.andGeneral Drivers, Warehousemenand HelpersLocalUnion No. 89, Affiliated WithInternationalBrotherhood of Teamsters,Chauf-feurs,Warehousemen and Helpers of America.Cases 9-CA-5351 and 9-RC-8204August 27, 1970DECISION, ORDER, AND CERTIFICATION OFRESULTS OF ELECTIONBY MEMBERSFANNING, MCCULLOCH, AND JENKINSOn April 9, 1970, Trial Examiner Eugene F. Freyissued his Decision in the above-entitled proceeding,finding that the Respondent had not engaged in theunfair labor practices alleged in the complaint andrecommending that the complaint be dismissed inits entirety, as set forth in the attached Trial Examin-er'sDecision.He further found that certain otherconduct of the Respondent had not interfered withthe election in Case 9-RC-8204 held on August29, 1969, and recommended that the Union's Objec-tion 2 and the quasi-objection raised in the sectionof the Regional Director's Report entitled "OtherConduct" in that case, be overruled, and that theresults of the election set forth in the tally of ballotsin that case be certified. Thereafter, the Union andtheGeneral Counsel filed exceptions to the TrialExaminer's Decision and the General Counsel fileda brief in support of his exceptions. The Respondentfiled cross-exceptions to the Decision, a brief in sup-port of the cross-exceptions, and an answering briefto the exceptions of the General Counsel and theUnion.Pursuant to the provisions of Section 3(b) of theNationalLaborRelationsAct, as amended, theNational Labor Relations Board has delegated itspowers in connection with this proceeding to a three-member panel.The Board has reviewed the rulings made by theTrialExaminer at the hearing and finds that noprejudicial error was committed. The rulings are here-by affirmed. The Board has considered the TrialExaminer's Decision,' the exceptions, the cross-excep-tions, the briefs, and the entire record in this proceed-ing, and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner.'As we have adopted the Trial Examiner's conclusion that Respondentdid not engage in any conduct which justifies setting aside the resultsof the election in Case 9-RC-8204, which the Union lost, we deemitunnecessary to pass upon the discussion by the Trial Examiner ofORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby adopts as its Order the Recom-mended Order of the Trial Examiner, and ordersthat the complaint be, and it hereby is, dismissedin its entirety.As all the objections have been overruled, andas the Petitioner in Case 9-RC-8204 has failed tosecure a majority of the valid ballots cast, we shallcertify the results of the election.CERTIFICATION OF RESULTS OF ELECTIONIt is hereby certified that a majority of the validvotes has not been cast for General Drivers, Ware-housemen and Helpers Local Union No. 89, Affiliatedwith International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America, andthat said labor organization is not the exclusive repre-sentativeof the employees in the unit foundappropriate within the meaning of Section 9(a) ofthe Act, as amended.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEEUGENE F. FREY, Trial Examiner The issues in Case9-CA-5351 are whether or not Respondent, Frito-Lay,Inc , gave its employees a wage raise on August 23, 1969,contrary to past practice, thereby coercing its employeesjust before a Board election, and refused to bargain withthe above-named Union as bargaining agent of its employeesin an appropriate unit, after the Union had attained majoritystatus in said unit, in violation of Section 8(a)(1) and(5)of the National Labor Relations Act, as amended,29 U.S.C Sec. 151,et seq.(herein called the Act) Theissues arise on a complaint issued December 29, 1969,by the Board's Regional Director for Region 9, ' andanswer of Respondent admitting jurisdiction, denying thecommission of any unfair labor practices, and allegingaffirmatively that the wage raise was based on economicfactors unrelated to the pendency of a Board election notedbelow, and economic decisions made long before the Unionappeared at the plant involved herein. At close of thehearing all parties waived oral argument, but have filedwritten briefs which have been duly considered by theTrial Examiner in preparation of this Decision.''The complaint issued afterBoard investigationof charge filed Septem-ber 25, 1969, by the Union'On February 24 and March 20, 1970, Respondent moved on noticeto correct certain errors in the official transcriptAs no oppositionto said motions has been received, the motions are granted and thethe requirements for proving a violation of Sec 8(a)(5) based on atranscript is hereby deemed corrected in the particularsstatedinthecard showing SeeIrving Air Chute Co., Inc,149 NLRB 627, 629 Cfmotions, which are hereby marked in evidence as RespExh38andN L R B v Givice/ Pac Ring (o Inc395 U S 57539185 NLRB No. 47 FRITO-LAY,INC401In Case 9-RC-8204, the Union filed a petition on June30, 1969, for certification as bargaining agent In thatcase, pursuant to a stipulation for certification upon consentelection signed by Respondent and the Union July 23,1969, a Board-conducted secret-ballot election was heldon August 29, 1969, among 11 transport drivers at theLouisville plant in the appropriate unit found below. TheUnion lost by a vote of six to five and thereafter filedobjections to conduct affecting the results of the election.After due consideration the Regional Director for Region9 issued his report on October 31, 1969, recommendingthat the objections be overruled and the results of theelection be certified according to the tally of ballots. OnJanuary 9, 1970, the Board directed a hearing on (1)theUnion's Objection 2 which charged that the August23 raise to unit employees interfered with the conductof the election and influenced them to vote against theUnion, and (2) "Other Conduct" cited by the RegionalDirector, consisting of, certain remarks and conduct ofRespondent's vice president Lyman S. Bennett to unitemployees on the day of the election The Board orderedthat the hearing on these issues be consolidated with thehearing before a Trial Examiner in Case 9-CA-5351. TheRegional Director consolidated the two cases for hearingby order of January 20, 1970. The cases were tried beforeme February 12 and 13, 1970.Upon the entire record in the case, including my observa-tion of the witnesses on the stand, I make the following-FINDINGS OF FACTas the best way to resolve the issue of representation.The course of the representation proceeding in Case 9-RC-8204 has been stated above. On September 2, 1969,while the Union's objections to the election were pending,itformally renewed its demand for recognition, whichRespondent rejected on September 8, relying on the resultsof the electionB. The Majority Status of the UnionRespondent and the Union agreed in the representationcase,Respondent now admits, and I find that all transportdrivers employed at Respondent's Louisville,Kentucky,plant, excluding all production employees, maintenanceemployees, shipping and receiving employees, commissionroute salesmen, office clerical employees, guards, supervisorsas defined in the Act, and all other employees, constitutea unit appropriate for purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.On the basis of signature of cards by seven driverson June 21, 1969, as found below, I find that on June21, 1969, the Union was chosen by a majority of thedrivers in the above unit as their representative for collectivebargaining, and thereby became the representative of alldrivers in the unit for that purpose, within the meaningof Section 9(c) of the Act.C The August 23Wage IncreaseIJURISDICTION,AND STATUS OF THE UNIONRespondent is a Delaware corporation engaged in themanufacture, sale, and distribution of food products inplants located in various States. Its Louisville, Kentucky,plant, is the only one involved in this case. In the 12months prior to issuance of the complaint, Respondenthad a direct inflow of food products, goods and materialsto its Louisville, Kentucky, plant valued in excess of $50,000.Respondent admits, and I find, that it is and at all timesmaterial herein has been an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the ActThe above-named Union is a labor organization withinthe meaning of Section 2(5) of the ActIITHE ALLEGED UNFAIR LABOR PRACTICESThe main issue in the consolidated case is whether awage raise announced to drivers at Louisville on August23, 6 days before the election, was given deliberately, orunder circumstances requiring the conclusion that it wasdesigned, to influence employees in their voting and toundermine the majority status of the Union, thereby violat-ing Section 8(a)(5) and (1) of the Act, and in consequencerequiring that the election be set aside'The Louisville drivers were called to a meeting at alocalmotel on Saturday, August 23, 1969, which wasattended by six officials of Respondent's southeastern zone.4At the outset Bennett introduced himself to the drivers,said he hoped to get to know them better in the future,'that since the Company had been reorganized in the lastyear it had many problems and had made mistakes andwould probably make more, but it hoped to handle problemsas they arose. He asked the drivers to show their confidenceA. Preliminary EventsOn June 21, 1969, the Union began an organizing cam-paign among employees at the Louisville plant when eighttransport drivers employed there signed cards authorizingthe Union to act as their bargaining agent After the cardswere given to the Union on June 22, on June 23 it sentRespondent a formal request for recognition as bargainingagent of the majority of the transport drivers, in whichitoffered to permit an examination of signed cards byRespondent or a third party. On June 26, Respondentdeclined the request, expressing its good-faith doubt ofthe Union's majority status and suggesting a Board electionA secondaryissue in the representation case is whether remarksof company officials to the drivers on August 28, the day before theelection, were coercive and contained definite promises of future benefitsif the drivers voted against the Union,such as to affect the electionThe officials were Lyman Bennett, vice president for manufacturingfor the zone,PlantManager Wallace Fields and Personnel ManagerLarry Harrison and his assistant,James Heslm,of the Louisville plant,AssistantZone TrafficManager Thomas C Reed, andZone TrafficManager William Van ArsdaleThe Southeastern zone covers 10 statesin the southeastern part of the United States,and includes manufacturingplants and distribution centers at Memphis, Tennessee,Louisville,Kentuc-ky, Jacksonville,and Orlando,Florida,Chamblee,Georgia, New Orleans,Louisiana, and Greensboro,North CarolinaBennett had held this zone position a little over a year 402DECISIONS OF NATIONAL LABOR RELATIONS BOARDin the Company in the coming election and give it achance to solve "our problems" without the interventionof the Union. Reed introduced himself to the men asacting zone trafficmanagerappearing for the traffic manag-er,John Reeder, who was recovering from surgery, andsaidhe would probably' be coming to the plant moreoften to see the drivers and get familiar with their problems,dust asManager Reeder had done in the past year. Therewas somediscussion of problems brought up by the driversVan Arsdale then announced the drivers would be gettinga raise in compensation effective September 7, 1969, whichconsisted of a raise from one-half cent to 1 cent per caseof products handled, from 2.33 cents to 3.00 cents permile of travel,and an increasein the double-drop allowancefor layover stops at the Nashville distribution center, when-ever a driver had to wait there to drive another trucktoLouisville.These increases gave total weeklyraises todriversrangingfrom $20 to about $35. At the same timeHarrison announced that life insurance benefits of the driverswould increase because the premium deduction from theirpay would increase in proportion to their increased compen-sation.Van Arsdale read off the increased compensationfor each run under the new rates, so that the driverscould write down the figures for each run on the newschedule sheets in their hands. The drivers then bid onthe runs and were awarded runs selected by them accordingto their seniority.6General Counsel bases his claim of violation of the Acton (1) the timing of the announcement of the wage raise,without prior notice to the drivers, while a question concern-ing representation (QCR) was pending and particularlyonly 6 days before the election, after (2) preliminary remarksof Bennett at the bid meeting in effect asking the driversto vote against the Union and give Respondent a chanceto solve "problems" (such as pay raises) without the inter-vention of the Union, since there was some dissatisfactionamong the drivers when they did notget a raise at ameeting in June when the change in zone manufacturingoperations and the need for rebidding of transport runswas first made known to them, (3) speeches of Bennettand Reed to the drivers the day before the election,askingthem to vote against the Union and thus give Respondentanother chance to correct any mistakes they had madein the past, and (4) Lorenz' testimony that Harrison toldhim in the week of September 2 that the grant of thewageraisejust before the election was "a chance we hadto take," in response to Lorenz' accusation that the raiseat that time was an unfair labor practice.It is well settled that grant of benefits to employeeswhile a QCR is pending and specifically timed to comejust before a Board election may present strong evidenceof coercion and interference with employees' rights freelyto choose their bargaining agent by resort to Board process,'but the Board has recently held that the grant of benefitsThese facts are found on credible and mutually corroborative testimonyof drivers Lorenz, Vincent, Greene, Cunningham, and officials Bennett,Reed and Harrison Testimony of any of these witnesses at variancewith the findings is not credited'NL R.B v Exchange Parts Co,375 U S 405, 409,4 10in such circumstances will violate the Act only if it appearsthat the employer's action was altered from the normalcourse of its business operation by the presence of theUnion and pendency of the QCR, that the Board willexamine all the facts and circumstances of the questionedconduct in deciding this issue; and that the employer hasthe burden of showing that its action was taken for economicreasons wholly unrelated to the pending QCR.e In lightof the affirmative defense that the raise here was basedon economic factors unrelated to the pendency of theQCR and on decisions made long before those events,these principles require a careful review of the events andcircumstances of Respondent's operations prior to and afterthe Union's appearance at the plant.' On this subject therecord discloses the following facts, which are found fromuncontradicted and mutually corroborative testimony ofwitnesses of General Counsel and Respondent and documen-tary proof-In the course of an internal reorganization of Respondentin 1968, it appeared that demand for and sales of cornchips (called by trade names of Fritos and tortilla (orDoritos) chips) in the southeastern zone had been risingrapidly.Prior to August 1969, these products were notmade in any of the seven plants in the zone, so thatmost of its demand therefor had to be met by extensiveand expensive transport of corn chips into the zone fromplants in other zones, such as Indianapolis, Indiana, Wash-ington,D C., Brentwood, Maryland, and Tulsa, Oklahoma.Based on the changingsalesrequirements, top managementof Respondent in Dallas, Texas, began to formulate plansfor increasing the manufacturing operation at the Memphisplant to include corn chips, and early in February 1969,advised Bennett in the Southeastern zone of the decision,including a projected timetable for plant expansion andalterationand installation of new equipment runningthrough July 15, and a target date of September 1 foractual production, it was made clear that completion ofthis plan would make the Southeastern zone independentof other manufacturing zones for its corn chip requirements,would eliminate the need for common carrier transportof those products into the zone, and also require substantialrevision of the distribution system by company trucks withinthe zone.In the meantime, in March 1969, Respondent held itsusual annual bid meetings of transport drivers at all plantsin the zone, at which drivers were permitted to rebidon all transport runs involving their respective plants, onthe basis of seniority. This was done in accordance withcompany practice over the past 20 years, to give driversopportunities to change runs which had changed in mileage'Dorn's Transportation Company, Inc,168 NLRB No 68,MarshallDurbin & Company of Jasper, Inc,179NLRB No 170,New FernRestonumCo,180 NLRB No 95'In this connectiontheBoard has recognizedthatmany factorsaffecting an employer'sbusiness, including fluctuationsin the cost ofliving and the labor market, may well occur during the pendency ofa QCR and renderwage adjustmentsadvisable or necessary,and theAct does notrequire a finding that any such adjustment while an electionis pending is automatically an unfairlaborpracticeChampionPneumaticMachinery Co,152 NLRB 300, 305-307 FRITO-LAY,INC403and other factors affecting compensation to the driver,10because of changes in sales and other economic factorsduring the preceding year. At these meetings, Respondentannounced and gave the drivers raises in their base andtotal compensation which was likewise in accordance withpast practice. In giving raises at these meetings, zone officialsalways expressed appreciation for the drivers' past workand their hope for continued loyalty and cooperation fromthem.About mid-March, 1969, the Memphis expansion planand timetable was disclosed to the employee relations depart-ment of the Southeastern zone, with directions to workout necessary changes in workforce at all plants to handlethe extra production and changes in the transportationsystem.That department in April gave advance noticeof the decision to the zone traffic manager with ordersto work out detailed changes in the transportation systemwhich would mainly involve changes in the number andextent of truck runs between all plants and the amountof products to be handled. In working out employee changesduring April, May, and June, the employee relations depart-ment reviewed the compensation of all workers affectedby the changes. In considering the compensation of drivers,it took into account increases in the cost of living indexand the price index, and the pay practices of competitors,and determined in June that Respondent was behind itscompetitors both in compensation and in type and extentof fringe benefits for drivers. Another factor consideredwas Respondent's decision in June to operate its trucksat 80-85 percent capacity, down from a 90-95 percentload,which would mean a pay cut for most drivers dueto reduction in cases handled per run." Based on thesefactors, the zone employee relations department late inJune recommended to top management a broad wage raisefor all zone drivers, involving increases in mileage pay,case handling allowance,stop allowances,and a new allow-ance for delays and breakdowns enroute.12 After reviewby top officials including the company budget departmentin June and July, top management early in August decidedto adopt most items of the recommendation, and authorizedthe zone employee relations department to include theaccepted items in pay raises to be given drivers in a bidmeeting to be scheduled in August because of the extensivechanges in runs caused by the Memphis expansion. Thisdecision was confirmed by an intercompany memo to thezone on August 13.i°Respondent's transport drivers are paid a weekly wage for eachrun, figured on the basis of mileage driven, cases of products handled,and number of interchange loads at certain distribution pointsWhenruns are changed and must be rebid,the drivers are given sheets withthe details of the revised runs, and the compensation each will pay,aweek or 10 days before the bid meeting (held on Saturday) so thatthey can study the data to decide the runs they will bid on" The reduction in capacity was caused by a decision to have extraspace on trucks at all times to take care of unusual fluctuations insales demand as well as frequent sales promotion campaigns each yearwhich required sudden peak loads of products transported, which inthe past had required extra runs or common carrier transportation" This matter went to top management for decision because it involvedchanges of working conditions and pay for about 93 drivers in thewhole zone,and addition of seven drivers in the zone(one or twoatLouisville alone)and the added labor cost alone would run wellover $100,000 and affect the existing budget for the yearThe zone traffic manager had received advance noticeof the need for revision of transportation schedules inApril, but did not get details of the overall changes inthe supply and distribution patterns until June 18. OnJune 24, he advised his plant traffic managers to planon running their trucks at the indicated reduced capacityand eliminating all common carriers, in preparation forrescheduling and rebidding all runs effective the week ofAugust 17, 1969. On July 31, Dallas headquarters advisedthe zone of a firm date of August 18 for corn chip productionand August 25 for tortilla chip production at Memphis,with specific directions for handling of interim supply there-of. In July the zone trafficmanagerworked out the detailedrevisions of all truck routes in the zone, and preparednew bid sheets for each run, for distribution to andexamina-tion by all drivers in the zone before the coming bidmeeting.In the first or second week of August he alsoreceived from the employee relations department the newwage rates, and on the basis thereof he prepared tablesof new average weekly compensation for all runs in thezone, as revisedThe bid meeting was scheduled for Saturday, August23, because the zone production department advised thezone traffic department early in August that full productionof the new products at Memphis would not be achieveduntil September 7 so the traffic department chose Saturday,August 23 for rebidding of the runs The zone trafficmanager gave the new schedules to all branch traffic manag-ers on or before August 18, with detailed instructionsto give the drivers advance notice of the runs and theeffective date of September 7 The Louisville drivers receivedtheir new bid sheets on or about August 18.The events at the August 23 bid meeting have beenfound aboveThe Louisville drivers first received knowledge of theMemphis expansion,and itsprobable effect on their runs,at a meetingon Saturday, June 21, which was attendedby the same company officials as at the March bidmeeting.At this meeting zone traffic manager John Reeder outlinedtheMemphis plant expansion and the changes which itwouldcausein the zone operations, and said that thiswould cause changes in the Louisville runs which wouldhave to be rebid in consequence. He also said there mighthave to be two or more rebiddings of runs a year thereafterbecause of the Company's expansion and growth. In thecourse of the discussion, Reeder complimented the driverson their work, saying he considered them professional driv-ers.One driver asked why they were not getting pay ofprofessional drivers, if they were such drivers. Reeder threwa dollar bill across the table to that driver, commenting"that is a good question." Another driver asked whetherthe men could get extra pay for layovers at the Nashville,Tennessee, distribution center, when they had to wait foranother trailerReeder said, no, that was part of his jobAnother driver asked if there would be a pay raise onthe rebidding of the runs. Reeder said, no, and then aftera hesitation, said "wait a minute," that he could not sayfor sure if they wouldget araise, because they had receivedone at the annual bid meeting, and because of the waythe company budget was set up, it would be hard togive them anotherraiseat the time of thebidmeeting, 404DECISIONS OF NATIONAL LABOR RELATIONS BOARDso he could not promise one at that time, but there mightpossibly be one at the first of the year.The meeting closed withthe usual steakdinner for thedrivers, as at past bid meetings. After it was over thedrivers talked outside the restaurant about the meeting,and seven of them gathered privately in a tavern in anotherpart of town, where they had a long discussion aboutReeder's remarks, with some indicating they were not satis-fied.All talked about what aunioncould do to helpthem better their jobs, and finally all decided they wantedthe above-named Union to represent them about their prob-lems. Driver Vincent then went home to get some Teamsterauthorization cards which he had left over from a previousorganizingdrive at the plant, and brought them to thetavern, and the seven drivers read them and each signeda card 13 Six of the drivers met with agents of the Unionon the morning of Sunday, June 22, and gave one agentthe seven cards signed on the 21st. One agent told themat the time that under Board law there were two waysto get recognition from the Employer, one through a Boardelection and the other through a demand for recognitionbased on a card majority. On his query of them, thedrivers indicated they understood this, and told him theyhad signed their cards to have the Union represent themfor collective bargaining. There is no proof that Respondentknew anything of these concerted activities of the drivers,so itisclear from the Union's demand for recognitionof June 23 and Respondent's reply of June 26, that Respond-ent first learned of the drivers' adherence to the Unionon June 24 or 25. I also find that the Union attainedmajority status among the drivers when seven out of 11in the unit found above signed the cards on June 21 .1413The signers were: Larry W. Lorenz, Sr., Robert L Poore, Jr.,Buster E. Greene, George H Carroll, Edward L. Vincent, Fred Strunk,and James W Nokes Harry M. Cunningham signed a card at his homelater that evening, James C. Whitehouse signed one on June 24, JohnW Coffman signed one on June 25, and Joseph Brown signed oneon June 28.16Respondent argues that the proof falls short of establishing thatthe seven who signed on the 21st knew they were signing them tohave the Union represent them, and that it shows only that they signedafter talk about having an electionWhile the drivers present at thetavernmeeting had done a lot of drinking during the evening, andwere hazy about what was said about an election, none testified clearlythat anyone present made a definite representation that the cards wouldbe used only to get an election; on the other hand, all indicated clearlythat they knew what the cards were for, after reading, their wording,and that signing of the cards was the first step in having the Unionrepresent them for bargaining, and the only way it could do so wasby having a majority of drivers sign the cards One or two driversindicated in testimony that they understood from the long discussionthat an election would be a later step in the process of securing representa-tion, another driver, Greene, gives some indication that the men feltsignature of the cards did not assure the Union's entry into the plantas bargaining agent until after an election, and that a majority of signedcardswas needed to get an election, but he also indicated he knewsignature of the cards was a request to the Union to bargain for them.However, all testified consistently that they wanted the Umon to helpthem in their "problems" and signed the cards to have the Union actas their agent for that purposeOnly Poore, called by Respondent,testified that the drivers indicated that if all signed the cards they"could get an election for the Union," but this is far from saying thatthe cards would be used for no other purpose than to get an election,or that an election was the dominant or controlling purpose of signing.With the conflicting testimony of the drivers as to what was said aboutan election, the proven facts that they read the cards and knew whatOn August 28, the day before the election, the Louisvilledriverswere called into a meeting with zone officials,at which Bennett and Reed told the drivers how the Compa-ny had helped them in the past, asked them to "thinkitover" and give the Company another chance to tryto correct any mistakes they had made in the past withoutthe intervention of a union, by voting "no" at the election.The Zone Employees Relations Manager explained to themthemechanics of marking their ballots, indicating wherethey could mark the ballot "yes" for the Union or "no"against it. He also asked them to vote "no.""C. Contentionsof theParties, and Final Conclusions of FactThe sequence of corporate events following the initialdecision for the Memphis plant expansion as found abovepresents cogent support for the defense that the Augustwage raise came as a normal outgrowth of that operationalchange in the southeastern zone, and supports an inferencethat it would have been given according to normal companypractice,whether or not the Union had appeared on thescene and raised a QCR. General Counsel concedes thelegitimacy of the Memphis expansion plans and the corpo-rate actions implementing them through August, but arguesthat various circumstances show the pay raise for Louisvilledriverswas not a part of that implementation but wasconceived only after the Union's demand for recognitionand deliberately carried to completion by the suddenannouncement of it a few days before the election.First, he points to the fact that the planning and formula-tion of the raise was entirely by word of mouth, in contrastthey meant before signing them, and that the cards are unambiguousin their designation of the Union as a bargaining agent, serve to resolveany doubts raised by conflicts in the testimony in favor of the conclusionthat the signed cards are persuasive proof on the status of the Union.Ifind from all their testimony, as well as from credited testimonyof some drivers and union agent Marcus Judd about the discussionon this subject at the meeting of June 22, that the seven knew beforethey signed that the cards would authorize the Union to represent themas their bargaining agent, and that they signed them for that purpose.Ifind the cards reliable proof of the majority status of the Union onJune 21, 1969.31These events are found from credited and uncontradicted testimonyof drivers Cunningham and Lorenz The latter witness also testifiedthat at some indefinite time in the week of September 2, he casuallyasked Harrison, employee relations manager at Louisville, why the Compa-ny had given the drivers a raise just before the election came up, givinghis view thatitwas a violationof the Act, and that Harrison replied"Itwas a chance we had to take." Harrison admitted he may havespoken to Lorenz at some time during that week during his normalactivities at the plant, but denied categorically Lorenz' testimony aboutthe talk Although Lorenz gave two statements in September and October,1969, to a Board agent, this discussion was not mentioned in either,and his only explanation was that "just a little while ago I recalledthat Larry had said it." Testimony of Zone Employee Relations ManagerHoffman shows that after the Union's demand for recognition was received,allzone officials were given a refresher course in what the empI \,tcould and could not do under the Act in the course of a union organizingcampaign, and it is a fair inference that Harrison was familiar withthese guidelines before and after the election In light of Lorenz' weakexplanation as to why this conversation had never before been mentionedto the Board, and the lack of any proof of similar comments by companyofficials previously during the pendency of the QCR, or of any similarindications of coercive antiunion conduct, I conclude that Lorenz' storyisan afterthought conjured up to try to show a coercive motive forthe August 23 pay raise, and therefore discredit his testimony and creditthe denial of Harrison FRITO-LAY, INC405to the continuous written documentation of the variousproduction and transportation phases of the Memphis expan-sion itself.The record shows that from the first formalannouncement of the expansion decision on February 10,1969, to the achievement of full expanded production atMemphis, at least 18 separate intercompany memorandaabout various aspects of the expansion passed betweentop management and southeastern zone officials and betweenthe latter and production and traffic officials in the variousplants and distribution points in the zone In contrast,the record shows that Zone Employee Relations ManagerHoffman sent only one memo dated July 16, 1969, totopmanagement recommending and justifying only onepart of the total wage raise package, i.e, the breakdownand delay allowance,and that top management sent onlyone memo of August 13, 1969, to the zone, authorizingthe pay raise to the extent found above On its face,the contrast in the documentation of the two basic aspectsof the expansion seems enough to require some explanation.Ihave found above that As early as mid-March the zoneemployees relations department,which handles all personnelmatters including wages, was apprised of the Memphisexpansion plan and the need for review of the work forcerequirements.Hoffman,manager of that department,worked on it in April and May He was advised fromtime to time of the progress of plant alteration and evolutionof the new distribution system,asmemos on it issuedto the zone.When a detailed outline of the changes inzone distribution was issued to the zone on June 16, advisingthat the changes would require"a complete rebidding ofruns within the southeastern zone," this was a clear mandatetoHoffman to review driver wages throughout the zone,because it had long been company policy and practiceto give all drivers in the zone a raise annually at thetime they bid on runs early in the year, in order to bringtheir pay in line with changes in rates paid by competitors,the cost of living, and other economic factors. Hoffman'stestimony shows that he gathered data for the review bytelephone talks and personal discussions with other companypersonnel and competitors,from which he made notes,and examination of economic publications and reports, andthen had verbal discussions with other zone officials andtopmanagement about his conclusion that zone drivers'compensation was basically behind the times and competi-tors' rates, and would in many instances be further reducedby the proposed changes in the distribution system. Thisresulted in his formal written recommendation of the payraises, documented in part by the memo of July 16 notedabove. I find nothing significant in his failure to sendformalmemos around the Company about his detailedactions in gathering and reviewing data before he madehis formal recommendation, because it is clear that alltopmanagement wanted was his final recommendation,and the justification therefor,not the details of his spadework in collecting data, reviewing it and reaching his conclu-sion.The issuance of the final recommendation of July16 in written form appears necessary and natural becauseitwould affect about 93 drivers in the zone,and involveda large amount of money(when put into effect it actuallycost$127,000 a year), and thus had to be reviewed bytop management in conjunction with its budget officers.Hence, I see no significance in the fact that Hoffman'swork on the pay raise did not appear in writing untilhis final recommendation,particularly since General Coun-seloffers no proof that his department acted differentlyin this respect from its operations with respect to pastpay raises.In addition,the normality of his course ofaction on it is made more clear by the fact that thepay study was triggered by a company decision of June16,before the drivers joined the Union or it made itsdemand for recognition Hoffman's course of action there-after leading to the raise recommendation does not appearto have been shortened,hastened or otherwise vaned fromnormal practice in any way suggesting that he was affectedby the advent of the Union I reach the same conclusionabout the written decision of top management of August16 authorizing the partial pay raise,which issued onlyafter review by top management along with budgetaryofficials of the cost and advisability of the raise in thelight of expected savings in transportation expense throughelimination of common carrier transportation into the zoneafter theMemphis plant was in full production.It is alsonoteworthy that the decision affected all dnvers in thezone, not just those operating out of the Louisville plant,which was strictly in accordance with past driver raisepracticesGeneral Counsel claims an indication of the abnormalityof the raise appears in an admission of Assistant ZoneTrafficManager Reed that Respondent normally grantsonly one raise to drivers a year, at the time of the annualbidmeeting,and that in the 8 years before 1969 therehad been only two raises in 2 years.Accepting his statementas fact(itissupported in part by testimony of driverCunningham), it tends to prove only that second pay raisesin any year were infrequent but also shows they werenot unknown or unique. Their infrequency cannot be calledsignificantly abnormal in light of credible testimony ofHoffman and Reed,as supported by that of Cunninghamand Vincent,establishing that for many years past driverspay was reviewed and raises given to all dnvers in thezone at the time that changes in distribution pattern orother economic factors indicating the need of pay raises,and that there had been two rebidding of runs in 1962,1963, and 1965,aswell as in 1969, due to the growthof the Company and increase in sales, which changedproduction and distribution patterns.Hence, the announce-ment of the second 1969 pay raise, while a QCR waspending, was at most a circumstance requiring Respondentto adduce cogent proof to show the economic need andmotive for it, which burden Respondent has met for thereasons stated herein.General Counsel relies on the testimony of Hoffmanto the effect that the changes in zone runs required bythe Memphis expansion increased the average pay of Louis-villedrivers under existing rates, although the averagefor the whole zone was reduced,arguing that this showsthere was no economic necessity for the August raise totheLouisville driversThis argument would have somemerit if those drivers had in the past been treated separatelyor differently from all other dnvers in the zone for paypurposes or otherwise,but the testimony of Hoffman, Cun-ningham and other dnvers, which I credit,shows that 406DECISIONS OFNATIONAL LABORRELATIONS BOARDithas long been a company practice to hold meetingsfor rebidding of runs, with concurrent wage raises, foralldrivers in the zone at the same time, to keep wagerates for all drivers in the zone uniform. Hence, it cannotbe said that the raise to Louisville drivers was a specialbenefit to them dust because their pay for the new runsunder the old rates would have been on average a littleabove their pay for the old runs, especially where thenew bid sheets with pay at the old rates, given out beforehandshowed that some of them, like Cunningham, would actuallyget less pay, so that in those instances the pay raise wouldin part compensate for that reduction. On all these factsI cannot find that the raise, insofar as it benefited Louisvilledrivers,was deliberately designed to give them a specialbenefit for coercive reasons, particularly where the zone-wide raise came as normal company action arising outof the Memphis expansion which was conceived and imple-mented long before the Union came on the scene, as foundaboveFinally,General Counsel stresses (1) the announcementof this raise was a unique event, totally unexpected bythe drivers at Louisville because they had already receivedtheir annual raise and were told by a zone official inJune that they could not expect another one at the comingbid meeting, and (2) Respondent gave no persuasive explana-tion for timing it dust 6 days before the election, whenthe actual raise did not become effective until 9 daysafter.As to (1), I have already found that a second raisein one year was not a unique or abnormal event undercompany raise practices, and that at the June 21 meetingwith drivers the zone traffic manager indicated his doubtswhether they would get another raise at the coming bidmeeting, in view of the March raise and budgetary problems;ingiving this opinion, however, he did not flatly ruleout anotherraise,asGeneral Counsel suggests. Hence,the announcement of the August 23 raise cannot be consid-ered an unexpected reversal of a prior decision, such thatitcarried a message of a special promise of immediatebenefit designed to induce votes against the Union. Thetiming is suspicious, of course, under the authorities citedabove," and also because Respondent had recently beenadjudged guilty of a violation of the Act in a uniqueannouncement of companywide benefits to drivers in itsEastern division only 2 days before an election late in1966." The record shows, however, that it was long companypractice to announceraisesfor drivers at the bid meetings,and not before, so the lack of prior announcement hereis not significant in itself. It also appears from intercompanycorrespondence and credible testimony of zone officialsthat the original target date for expanded production atMemphis was about August 14, with the new runs tentativelyscheduled to start August 18, and top management directedthe zone traffic manager to prepare new run schedulesand issue them to drivers beforehand in the usual coursetomeet these dates. The bidding of runs was usuallyset about 2 weeks before the target date of full productionunder normal company practice, in order to give drivers16 See alsoTriangle Plastics, inc166 N L R B 78611Frito-Lay, Inc.,169 NLRB No 115the intervening time to get acquainted with the new runsThe zone traffic manager accordingly prepared new runschedules, with new bid sheets showing pay for each runbased on the old rates, about August 8, with instructionsto release the bid sheets to all zone drivers in preparationfor bidding. However, due to engineering and constructiondelays at Memphis, top management was compelled twiceto put the production target date back to a final dateof September 7, with the bid meetings set for August23.The zone traffic manager then issued the new runschedules to all drivers for consideration about a weekbefore the 23rd. That date, a Saturday, was chosen forbidding so that the drivers would have the ensuing 2weeks in which to get familiar with their new runs, beforethey became fully operative on September 7, and alsoso that the drivers would not have to change fully tothe new runs during the period of peak volume, withmany overloads, always encountered in the week beforeLabor Day and on that weekend itself In this period,called by Bennett an emergency situation, Memphis wasnot yet at full production of corn chips, so Respondentwas still compelled to procure most of them from outsidethe Southeastern zone, using both common carriers, overloadtrucks, and rented equipment, to handle the peak volumebefore Labor Day. In addition, the zone traffic managerdid not want to call back all drivers in the zone fromtheir holiday weekend for a bid meeting on August 30These facts persuasively show that all zone drivers includingthe Louisville group would have rebid their runs, andreceived the wageraise,asmuch as 2 weeks before theactual event, but for construction delays in the Memphisexpansion which cannot be charged to any company designor action from antiunion motives, so far as the recorddiscloses. Thus, the final choice of August 23 was dictatedby outside factors, not by the QCRThe Union argues the August 23 announcement wascoercive because there was no evidence of economic harmtoRespondent if it had been delayed until September 7.The obvious answer is that such delay would have beencontrary to established company raise practices, which mightwell have raised questions and discontent about rebiddingwithout the usual raise among 82 other drivers in thezone, particularly a large group in the Atlanta area wherea large competitor was located It would also have madeit impossible for all drivers in the zone to bid intelligentlyon the revised runs, for they needed to know what eachnew run would pay under the increased wage rates beforethey made their choice. More important, such delay, contra-ry to past practice and sound economic factors, wouldhave violated the very duty placed upon Respondent byBoard decisions, to act on the question of granting orwithholding benefits as it would have if the Union werenot present.Deutsch Co.,178 NLRB No. 95;Globe Construc-tionCo.,162NLRB 1547. In addition, delay of theannouncement until after the election might well have beenheld to be a violation of the Act and interference withthe Board's election procedure SeeRalph Printing & Litho-graphing Co.,158 NLRB 1353, fn. 3, andTexas ElectricCooperatives, Inc.,160 NLRB 440, 461.Finally, I can find nothing unique or unusual in themanner and circumstances of the August 23 wage announce- FRITO-LAY, INCment, which would indicate deliberate coercive action. Itoccurred at a normal Saturday bid meeting dust beforethe drivers bid for runs, after the officials present hadintroduced themselves, made preliminary and complimenta-ry remarks to the drivers, and listened to driver complaints.The meeting ended with a steak dinner for the drivers.All this was in accordance with longstanding bid andpay raise practice, of which the drivers were well aware."On all these circumstances, I cannot find the decisionin the priorFrito-Laycasesupra,apposite or controllingon the facts."On the whole record, I conclude that Respondent hasadduced substantial and persuasive evidence adequate toestablish that the September 7 wage raise was given todrivers throughout its Southeastern zone as a result ofeconomic changes in the zone conceived and started longbefore the advent of the Union and implemented in thenormal course both before and after the advent of theUnion, and that the announcement of the raise on August23 throughout the zoneincludingthe Louisville plant camein the normal course of and was dictated by these economicchanges, and that Respondent took these actions for reasonsunrelatedto the appearance of the Union and the pendencyof the QCR, and that General Counselhas not sustainedthe ultimate burden of proof that the announcement wasmade for coercive purposes and to induce the Louisvilledrivers to vote against the Union.IgrantRespondent'smotion to dismiss paragraph 6 of the complaint basedon the wage announcement of August 23.20 I also findthat this conduct did not interfere with the election.In the absence of coercive conduct in the August wageannouncement, or any other unfair labor practices chargedor proven, 21 which are of such a character as to preclude" ° The only variations from a normal bid meeting were remarks bya company official admitting past company mistakes and the requestto the drivers to show their confidence in the Company and allowit to "solve our problems" by voting against the Union, which remarkswere followed by the announcement of the wage raise However, neitherGeneral Counsel nor the Union made any impressive argument on thebasis of these remarks just before the announcement, and since theywere about the same as company officials had made to the same dnversat the June 21 meeting before the advent of the Union, I cannot concludethat they indicated an antiunion or coercive purpose in the Augustannouncement" Kellwood Company, Ottenheimer BrosMfg Div v NLR.B,411F 2d 493 (C A 8), cited by General Counsel, does not control, becauseit is inapposite on the facts, and does not support his contention otherwisein that case the announcement of wage raise was accompaniedby state-ments palpably telling the employees it was given to show them theydid not need a union to get such benefits,the Courtupheld the findingof violation on the basis of this context as well as the timing of theannouncement, but then said (p 497) "These factors do not make thegranting of the wage increase itself a violation of Section 8(a)(1)" andrejected any such finding for lack of evidentiary support in the wholerecordA similar antiunion context does not appear in the case atbar, even considering the remarks of Bennett at the August 23 meeting'°SeeDeutsch Co, supra,cases cited in fn 19 above, andNalcoChemical Company,163 NLRB 70, andHavatampaCigar Corporation,175 NLRB No 109 1 have carefully considered other authorities citedby General Counsel and the Union and find them inapposite on thefacts" i find that the remarks of Bennett and Reed to Louisville driverson August 28 as found above, which did not include any referenceto the wage announcement of August 23 nor any other express orimpliedmention of past or future benefits, were far too general andvague to convey to the drivers any promise of future benefits This407a fair election, the remaining issue raised by General Counseland the Union is whether Respondent's initial refusal ofthe demand for recognition, after the Union obtained clearmajority status in the appropriate unit as found above,was in itself an illegal refusal to bargain in violation ofSection 8(a)(5) and (1) There is no proof that (1) Respondentknew or had any reason to suspect before it receivedtheUnion's demand that it had achieved majority statuson June 21, 1969, or (2) that Respondent had rejectedthe collective-bargaining principle or engaged in conductdesigned to undermine the Union or dissipate its majoritystatus, or to prevent the holding of a fair election Hence,itcannot be said that its expression of a good-faith doubtofmajority status and failure to accept the offer of acheck of the authorization cards, in person or througha third party, wasperse made in bad faith or otherwisedemonstrated a desire to avoid recognition of the Unionat all costs, especially where Respondent at the same timesuggested resort to a secret ballot election as the bestway to settle the issue of representation, and the Unionfollowed thatsuggestionby fillingitspetitioninCase 9-RC-8204, in which Respondent cooperated to secure aconsent election.22 I therefore conclude that the recordherein does not preponderantly establish Respondent's badfaith in refusing to recognize the Union without a Boardelection. I grant Respondent's motion to dismiss paragraphs8 and 9 of the complaint on that issue, and will recommendthat the complaint be dismissed in that respect.CONCLUSIONS OF LAW1.InCase 9-CA-5351 Respondent has not engagedin any of the unfair labor practices charged in the complaint2.InCase 9-RC-8204 Respondent has not engagedin any conduct in the form of its announcement of awage raise on August 23, 1969, or otherwise, which inter-feredwith the rights of employees so as to prevent afree choice in the election of August 29, 1969.RECOMMENDED ORDERHaving found that Respondent has not engaged in anyunfair labor practices as alleged in the complaint, I willrecommend that the complaint herein be dismissed in itsentirety.speech was not the subject of any objection to the election,and notargued by the Union in its brief I find that the speech was not conductaffecting the results of the election" It is well settled that to establish an employer's failure or refusalto grant recognition to a union on the basis of a card showing violatesSec 8(a)(5), the General Counsel has the burden of proving not onlythemajority status of the union in the appropriate unit, but also thatthe employer in bad faith declined to recognize or bargain with theUnionJoy S.lk Mills, Inc,85 NLRB 1263, enfd 185 F 2d 732 (CAD C),and where the record does not establish facts showing a rejection ofthe collective-bargaining principle,or coercion of employees to underminethe union and its status,or other conduct which would prevent theholding of a fair election, General Counsel does not sustain the requisiteburden of proof of bad faith refusal of recognitionArthur F Derse,Sr,etc173 NLRB No 30,Seymour Transfer, Inc.,179 NRLB No5, Poughkeepsie Newspapers, Inc177 NLRB No 123 408DECISIONS OF NATIONAL LABORRELATIONS BOARDHaving found that Respondent has not engaged in anythe quasi-objection raised by the section of the Regionalunfair labor practices or other conduct which tainted theDirector's Report entitled "Other Conduct" in that case,election of August 29, 1969, or would prevent the holdingbe overruled, and that the results of the election set forthof a fair election, in the future, I shall recommend thatin the Tally of Ballots in the case be certified.Objection 2 of the Union filed in Case 9-RC-8204, and